





EXHIBIT 10.3




THIS WARRANT AND THE UNDERLYING SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), OR ANY OTHER SECURITIES
LAWS, HAVE BEEN TAKEN FOR INVESTMENT, AND MAY NOT BE SOLD OR TRANSFERRED OR
OFFERED FOR SALE OR TRANSFER UNLESS A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS WITH RESPECT TO SUCH
SECURITIES IS THEN IN EFFECT, OR IN THE OPINION OF COUNSEL TO THE ISSUER OF
THESE SECURITIES THAT SUCH REGISTRATION UNDER THE SECURITIES ACT AND OTHER
APPLICABLE SECURITIES LAWS IS NOT REQUIRED.

 

 

Date: ______ ___, 2013

 




WARRANT FOR THE PURCHASE OF SHARES OF
COMMON STOCK OF GELTECH SOLUTIONS, INC.




THIS IS TO CERTIFY that, for value received, ___________, [his/her/its]
successors and assigns (collectively, the “Holder”), are entitled to purchase,
subject to the terms and conditions hereinafter set forth, _______ shares of
GelTech Solutions, Inc., a Delaware corporation (the “Company”) common stock,
$0.001 par value per share (the “Common Stock”) and to receive certificates for
the Common Stock so purchased.  The exercise price of this Warrant is $______
per share, subject to adjustment as provided below (the “Exercise Price”).  




1.

Exercise Period.  This Warrant may be exercised by the Holder beginning on the
date listed above (the “Issuance Date”), and ending at 5:00 pm, New York time,
five years thereafter (the “Exercise Period”).  This Warrant will terminate
automatically and immediately upon the expiration of the Exercise Period.    




2.

Exercise of Warrant.




(a)

Exercise.  This Warrant may be exercised, in whole or in part, at any time and
from time to time during the Exercise Period.  Such exercise shall be
accomplished by tender to the Company of an amount equal to the Exercise Price
multiplied by the number of underlying shares being purchased (the “Purchase
Price”), in cash, by wire transfer or by certified check or bank cashier’s
check, payable to the order of the Company.  




(b)

Upon receipt of the Purchase Price in Section 2(a), together with presentation
and surrender to the Company of this Warrant with an executed subscription form
in substantially the form attached hereto as Schedule A (the “Subscription”),
the Company will deliver to the Holder, as promptly as possible, a certificate
or certificates representing the shares of Common Stock so purchased, registered
in the name of the Holder or its transferee (as permitted under Section 3
below).  With respect to any exercise of this Warrant, the Holder will for all
purposes be deemed to have become the holder of record of the number of shares
of Common Stock purchased hereunder on the date a properly executed Subscription
and payment of the Purchase Price is received by the Company (the “Exercise
Date”), irrespective of the date of delivery of the certificate evidencing such
shares, except that, if the date of such receipt is a date on which the stock
transfer books of the Company are closed, such person will be deemed to





1




--------------------------------------------------------------------------------







have become the holder of such shares at the close of business on the next
succeeding date on which the stock transfer books are open.  Fractional shares
of Common Stock will not be issued upon the exercise of this Warrant.  In lieu
of any fractional shares that would have been issued but for the immediately
preceding sentence, the Holder will be entitled to receive cash equal to the
current market price of such fraction of a share of Common Stock on the trading
day immediately preceding the Exercise Date.  In the event this Warrant is
exercised in part, the Company shall issue a New Warrant (defined below) to the
Holder covering the aggregate number of shares of Common Stock as to which this
Warrant remains exercisable for.  The Company acknowledges and agrees that this
Warrant was issued on the Issuance Date.




3.

Recording, Transferability, Exchange and Obligations to Issue Common Stock.




(a)

Registration of Warrant.  The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time.  The Company may deem
and treat the registered Holder of this Warrant as the absolute owner hereof for
the purpose of any exercise hereof or any distribution to the Holder, and for
all other purposes, absent actual notice to the contrary from the transferee and
transferor.




(b)

Registration of Transfers.  The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto as Schedule B duly completed and
signed, to the Company at its address specified herein.  As a condition to the
transfer, the Company may request a legal opinion as contemplated by the legend.
 Upon any such registration or transfer, a New Warrant to purchase Common Stock,
in substantially the form of this Warrant (any such new Warrant, a “New
Warrant”), evidencing the portion of this Warrant so transferred shall be issued
to the transferee and a New Warrant evidencing the remaining portion of this
Warrant not so transferred, if any, shall be issued to the transferring Holder.
 The acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.




(c)

This Warrant is exchangeable upon its surrender by the Holder to the Company for
New Warrants of like tenor and date representing in the aggregate the right to
purchase the number of shares purchasable hereunder, each of such New Warrants
to represent the right to purchase such number of shares as may be designated by
the Holder at the time of such surrender (not to exceed the aggregate number of
shares underlying this Warrant).




(d)

The Company’s obligations to issue and deliver Common Stock in accordance with
the terms hereof are absolute and unconditional, irrespective of any action or
inaction by the Holder to enforce the same, any waiver or consent with respect
to any provision hereof, the recovery of any judgment against any person or any
action to enforce the same, or any setoff, counterclaim, recoupment, limitation
or termination, or any breach or alleged breach by the Holder or any other
person of any obligation to the Company or any violation or alleged violation of
law by the Holder or any other person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Holder in connection with the issuance of Common Stock.  Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of





2




--------------------------------------------------------------------------------







specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant  as required pursuant to the terms hereof.




4.

Adjustments to Exercise Price and Number of Shares Subject to Warrant.  The
Exercise Price and the number of shares of Common Stock purchasable upon the
exercise of this Warrant are subject to adjustment from time to time upon the
occurrence of any of the events specified in this Section 4.  For the purpose of
this Section 4, “Common Stock” means shares now or hereafter authorized of any
class of common stock of the Company, however designated, that has the right to
participate in any distribution of the assets or earnings of the Company without
limit as to per share amount (excluding, and subject to any prior rights of, any
class or series of preferred stock).




(a)

In case the Company shall (i) pay a dividend or make a distribution in shares of
Common Stock to holders of shares of Common Stock, (ii) subdivide its
outstanding shares of Common Stock into a greater number of shares, (iii)
combine its outstanding shares of Common Stock into a smaller number of shares,
or (iv) issue by reclassification of its shares of Common Stock other securities
of the Company, then the Exercise Price in effect at the time of the record date
for such dividend or on the effective date of such subdivision, combination or
reclassification, and/or the number and kind of securities issuable on such
date, shall be proportionately adjusted so that the Holder of the Warrant
thereafter exercised shall be entitled to receive the aggregate number and kind
of shares of Common Stock (or such other securities other than Common Stock) of
the Company, at the same aggregate Exercise Price, that, if such Warrant had
been exercised immediately prior to such date, the Holder would have owned upon
such exercise and been entitled to receive by virtue of such dividend,
distribution, subdivision, combination or reclassification.  Such adjustment
shall be made successively whenever any event listed above shall occur.




(b)

In case the Company shall fix a record date for the making of a distribution to
all holders of Common Stock (including any such distribution made in connection
with a consolidation or merger in which the Company is the surviving
corporation) of cash, evidences of indebtedness or assets, or subscription
rights or warrants, the Exercise Price to be in effect after such record date
shall be determined by multiplying the Exercise Price in effect immediately
prior to such record date by a fraction, the numerator of which shall be the
Fair  Market Value per share of Common Stock on such record date, less the
amount of cash so to be distributed or the Fair Market Value (as determined in
good faith by, and reflected in a formal resolution of, the board of directors
of the Company) of the portion of the assets or evidences of indebtedness so to
be distributed, or of such subscription rights or warrants, applicable to one
share of Common Stock, and the denominator of which shall be the Fair Market
Value per share of Common Stock.  Such adjustment shall be made successively
whenever such a record date is fixed; and in the event that such distribution is
not so made, the Exercise Price shall again be adjusted to be the Exercise
Price, which would then be in effect if such record date had not been fixed.  




(c)

Notwithstanding any provision herein to the contrary, no adjustment in the
Exercise Price shall be required unless such adjustment would require an
increase or decrease of at least 1% in the Exercise Price; provided, however,
that any adjustments which by reason of this Section 4(c) are not required to be
made shall be carried forward and taken into account in





3




--------------------------------------------------------------------------------







any subsequent adjustment.  All calculations under this Section 4 shall be made
to the nearest cent or the nearest one-hundredth of a share, as the case may be.




(d)  

In the event that at any time, as a result of an adjustment made pursuant to
Section 4(a) above, the Holder of any Warrant thereafter exercised shall become
entitled to receive any shares of capital stock of the Company other than shares
of Common Stock, thereafter the number of such other shares so receivable upon
exercise of any Warrant shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the shares of Common Stock contained in this Section 4, and the other
provisions of this Warrant shall apply on like terms to any such other shares.




(e)

Fundamental Transactions.  If, at any time while this Warrant is outstanding,
(1) the Company effects any merger or consolidation of the Company with or into
another company, (2) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (3) any tender offer or
exchange offer (whether by the Company or another company or person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (4) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then the Holder shall have the right thereafter to
receive, upon exercise of this Warrant, the same amount and kind of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the holder of the number of Common Stock then issuable
upon exercise in full of this Warrant (the “Alternate Consideration”). For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  At the Holder’s option and request, any successor to the Company
or surviving entity in such Fundamental Transaction shall issue to the Holder a
New Warrant substantially in the form of this Warrant and consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof.  Any such
successor or surviving entity shall be deemed to be required to comply with the
provisions of this Section 4(e) and shall insure that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.




(f)

In case any event shall occur as to which the other provisions of this Section 4
are not strictly applicable but the failure to make any adjustment would not
fairly protect the purchase rights represented by this Warrant in accordance
with the essential intent and principles hereof, then, in each such case, the
Company shall effect such adjustment, on a





4




--------------------------------------------------------------------------------







basis consistent with the essential intent and principles established in this
Section 4, as may be necessary to preserve, without dilution, the purchase
rights represented by this Warrant.




(g)

Notice of Adjustments.  Upon the occurrence of each adjustment pursuant to this
Section 4, the Company at its expense will promptly compute such adjustment in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Common Stock or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based.  Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s Transfer Agent.




5.

Legend.  If there is not a current effective registration statement in effect
and the exemption provided by Rule 144 under the Securities Act is unavailable
when exercised, the stock certificates shall bear the following legend.




“The securities represented by this certificate have not been registered under
the Securities Act of 1933 (the “Securities Act”), and may not be offered for
sale or sold except pursuant to (i) an effective registration statement under
the Securities Act, or (ii) an opinion of counsel to the issuer, that an
exemption from registration under the Securities Act is available.”




6.

Reservation of Common Stock.  The Company covenants that it will at all times
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Common Stock upon exercise of this Warrant as herein provided, the number
of shares of Common Stock which are then issuable and deliverable upon the
exercise of this entire Warrant, free from preemptive rights or any other
contingent purchase rights of persons other than the Holder (taking into account
the adjustments and restrictions of Section 4).  The Company covenants that all
Common Stock so issuable and deliverable shall, upon issuance and the payment of
the applicable Exercise Price in accordance with the terms hereof, be duly and
validly authorized, issued and fully paid and nonassessable.




7.

Replacement of Warrant.  If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which may include a surety bond), if requested.
 Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe.  If a New Warrant is requested
as a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company's
obligation to issue the New Warrant.




8.

Charges, Taxes and Expenses.  Issuance and delivery of certificates for shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, withholding tax, transfer agent fee or
other incidental tax or expense in respect of the issuance of such certificates,
all of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may





5




--------------------------------------------------------------------------------







be payable in respect of any transfer involved in the registration of any
certificates for Common Stock or Warrants in a name other than that of the
Holder.  The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Common
Stock upon exercise hereof.




9.

Certain Notices to Holder.  




In the event of (a) any fixing by the Company of a record date with respect to
the holders of any class of securities of the Company for the purpose of
determining which of such holders are entitled to dividends or other
distributions, or any rights to subscribe for, purchase or otherwise acquire any
shares of capital stock of any class or any other securities or property, or to
receive any other right, (b) any capital reorganization of the Company, or
reclassification or recapitalization of the capital stock of the Company or any
transfer of all or substantially all of the assets or business of the Company
to, or consolidation or merger of the Company with or into, any other entity or
person, or (c) any voluntary or involuntary dissolution or winding up of the
Company, then and in each such event the Company will give the Holder a written
notice specifying, as the case may be (i) the record date for the purpose of
such dividend, distribution, or right, and stating the amount and character of
such dividend, distribution, or right; or (ii) the date on which any such
reorganization, reclassification, recapitalization, transfer, consolidation,
merger, conveyance, dissolution, liquidation, or winding up is to take place and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such capital stock or securities receivable upon the exercise of this
Warrant) shall be entitled to exchange their shares of Common Stock (or such
other stock securities) for securities or other property deliverable upon such
event.  Any such notice shall be given at least 10 days prior to the earliest
date therein specified.




10.

No Rights as a Shareholder.  This Warrant does not entitle the Holder to any
voting rights or other rights as a shareholder of the Company, nor to any other
rights whatsoever except the rights herein set forth.  Provided, however, the
Company shall not close any merger arising out of any merger agreement in which
it is not the surviving entity, or sell all or substantially all of its assets
unless the Company shall have first provided the Holder with 20 days’ prior
written notice.




11.

Additional Covenants of the Company.  The Company shall not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issuance or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant.




12.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Company, the Holder and their respective successors and permitted
assigns.




13.

Severability.  Every provision of this Warrant is intended to be severable.  If
any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the remainder of this Warrant.




14.

Governing Law.  This Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to choice of law
considerations.








6




--------------------------------------------------------------------------------







15.

Attorneys’ Fees.  In any action or proceeding brought to enforce any provision
of this Warrant, the prevailing party shall be entitled to recover reasonable
attorneys’ fees in addition to its costs and expenses and any other available
remedies.  




16.

Entire Agreement.  This Warrant (including the Exhibits attached hereto)
constitutes the entire understanding between the Company and the Holder with
respect to the subject matter hereof, and supersedes all prior negotiations,
discussions, agreements and understandings relating to such subject matter.




17.

Good Faith. The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate  in order to protect the rights of the holder of this Warrant
against such impairment.







[Signature Page Follows]





7




--------------------------------------------------------------------------------
















IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the date first set forth above.







 

GelTech Solutions, Inc.

 

 

 

 

 

 

                                                                    

By:

Michael Hull

 

 

Chief Financial Officer

















8




--------------------------------------------------------------------------------







Schedule  A




SUBSCRIPTION FORM




(To be Executed by the Holder to Exercise the Rights To Purchase Common Stock
Evidenced by the Within Warrant)




The undersigned hereby irrevocably subscribes for _______ shares of the Common
Stock (the “Stock”) of GelTech Solutions, Inc. (the “Company”) pursuant to and
in accordance with the terms and conditions of the attached Warrant (the
“Warrant”), and hereby makes payment of $_______ therefore by tendering cash,
wire transferring or delivering a certified check or bank cashier’s check,
payable to the order of the Company. The undersigned requests that a certificate
for the Stock be issued in the name of the undersigned and be delivered to the
undersigned at the address stated below.  If the Stock is not all of the shares
purchasable pursuant to the Warrant, the undersigned requests that a new Warrant
of like tenor for the balance of the remaining shares purchasable thereunder be
delivered to the undersigned at the address stated below.




In connection with the issuance of the Stock, I hereby represent to the Company
that I am acquiring the Stock for my own account for investment and not with a
view to, or for resale in connection with, a distribution of the shares within
the meaning of the Securities Act of 1933 (the “Securities Act”).




I am  /  I am not [please circle the applicable box] an accredited investor for
at least one of the reasons on the second page to this Exhibit A to the Warrant.
 If the SEC has amended the rule defining the definition of accredited investor,
I acknowledge that as a condition to exercise the Warrant, the Company may
request updated information regarding the Holder’s status as an accredited
investor.  My exercise of the Warrant shall be in compliance with the applicable
exemptions under the Securities Act and applicable state law




I understand that if at this time the Stock has not been registered under the
Securities Act, I must hold such Stock indefinitely unless the Stock is
subsequently registered and qualified under the Securities Act or is exempt from
such registration and qualification.  I shall make no transfer or disposition of
the Stock unless (a) such transfer or disposition can be made without
registration under the Securities Act by reason of a specific exemption from
such registration and such qualification, or (b) a registration statement has
been filed pursuant to the Securities Act and has been declared effective with
respect to such disposition.  I agree that each certificate representing the
Stock delivered to me shall bear substantially the same as set forth on the
front page of the Warrant.




I further agree that the Company may place stop transfer orders with its
transfer agent same effect as the above legend.  The legend and stop transfer
notice referred to above shall be removed only upon my furnishing to the Company
of an opinion of counsel to the Company to the effect that such legend may be
removed.




Date:_______________________________

Signed: _______________________________
Print Name:____________________________
Address:______________________________

Date:_______________________________

Signed: _______________________________
Print Name:____________________________
Address:______________________________











--------------------------------------------------------------------------------







For Individual Investors Only:

1.

I am a person who has an individual net worth, or a person who with his or her
spouse has a combined net worth, in excess of $1,000,000. For purposes of
calculating net worth under this paragraph (1), (i) the primary residence shall
not be included as an asset, (ii) to the extent that the indebtedness that is
secured by the primary residence is in excess of the fair market value of the
primary residence, the excess amount shall be included as a liability, and (iii)
if the amount of outstanding indebtedness that is secured by the primary
residence exceeds the amount outstanding 60 days prior to exercising these
securities, other than as a result of the acquisition of the primary residence,
the amount of such excess shall be included as a liability.

2a.

A person who had individual income (exclusive of any income attributable to the
person’s spouse) of more than who has $200,000 in each of the two most recently
completed years and who reasonably expects to have an individual income in
excess of $200,000 this year.

2b.

Alternatively, a person, who with his or her spouse, has joint income in excess
of $300,000 in each applicable year.



3.

A director or executive officer of the Company.

Other Investors:



4.

Any bank as defined in Section 3(a)(2) of the Securities Act of 1933
(“Securities Act”) whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934; insurance company as defined in Section 2(13) of the Securities
Act; investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act; Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958; any
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
employee benefit plan within the meaning of Title I of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000, or if a self-directed plan, with investment decisions made solely by
persons that are accredited investors.



5.

A private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940.

6.

An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000.  



7.

A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of the Securities Act.

8.

An entity in which all of the equity owners are accredited investors.











--------------------------------------------------------------------------------







Schedule  B




ASSIGNMENT




(To be Executed by the Holder to Effect Transfer of the Attached Warrant)




For Value Received __________________________ hereby sells, assigns and
transfers to _________________________ the Warrant attached hereto and the
rights represented thereby to purchase _________ shares of Common Stock in
accordance with the terms and conditions hereof, and does hereby irrevocably
constitute and appoint ___________________________ as attorney to transfer such
Warrant on the books of the Company with full power of substitution.










Dated:

 

 

Signed:

 

        

Please print or typewrite
name and address of
assignee:

                

        

Please insert Social Security
or other Tax Identification
Number of Assignee:










Dated:

 

 

Signed:

 

        

Please print or typewrite
name and address of
assignee:

                

        

Please insert Social Security
or other Tax Identification
Number of Assignee:












